SUMMARY ORDER
Plaintiff Ernst Gelin appeals on numerous grounds from a judgment entered in favor of defendants-appellees Lehman and City Colleges, including that the magistrate judge’s report and recommendation was not supported by credible evidence and that the statute of limitations was not appropriately applied to his case. We have considered plaintiffs arguments and find them to be without merit.
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judg*157ment of the District Court be and it hereby is AFFIRMED.